Citation Nr: 1521935	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  05-32 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable (increased) evaluation for hearing loss. 


REPRESENTATION

Veteran represented by:	Don Haddix, Prison Chaplain


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970, including approximately one year in Vietnam. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

As reflected in correspondence of record and a VA Form 21-22a submitted in July 2008, the Veteran has designated a prison chaplain with power of attorney to represent him in this matter in accordance with the requirements of 38 C.F.R. § 14.630.

In October 2008, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that in a January 2014 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a skin disorder.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

In March 2003, the Veteran also raised the issues of service connection for blood clots/phlebitis, severe allergies and infections of the left lower extremity.  These matters are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim of entitlement to a compensable disability rating for hearing loss for the Veteran to be afforded a VA examination at his place of incarceration to determine the severity of his hearing loss disability.  In January 2013, the Veteran was scheduled for a VA audiological examination.  At that time, he was afforded examinations by VA in connection with claims for service connection for an acquired psychiatric disorder and a skin disorder as well as an increased disability rating for diabetes mellitus.  The VA examiner who provided the examination for the Veteran's diabetes mellitus noted that an audiological examination could not be performed because the Veteran is incarcerated and appropriate testing could not be done in that setting for rating purposes.  The VA examiner did not explain why appropriate testing could not be conducted.  

As explained in the previous remand, the Board is fully cognizant that the Veteran is in prison and that the U.S. Court of Appeals for Veterans Claims (Court) has recognized that VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the Veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding that the Secretary lacked the authority to compel the warden of a state prison to release a veteran for psychiatric examination).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated veterans] are entitled to the same care and consideration given to their fellow veterans."  See Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Review of the evidence of record reveals that the DOC in June 2003 refused to transport the Veteran across state lines to a VA facility for evaluation.  However, the evidence of record does not document any refusal by DOC of the examination of the appellant by VA personnel at the VA Medical Center in Little Rock.  In light of the foregoing, the Board finds that another attempt should be made on remand to provide the Veteran with a VA examination for his bilateral hearing loss disability.  

It is noted that records were received in April 2015 from the prison which include audiological test results from 2014 and 2015.  The agency of original jurisdiction will have an opportunity to review these records on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact prison officials at the facility where the Veteran is incarcerated to determine whether he can be transported to a VA facility for an audiological evaluation, such as the Little Rock VAMC or another VA facility, or if not whether he can be examined at the prison.  If an examination cannot be conducted at the prison, it should be fully explained why this is the case.  

Any audiological examination performed must include puretone thresholds and Maryland CNC testing.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The claims folder must be made available to the examiner.  A report should be prepared and associated with the Veteran's VA claims folder.

2. Then, readjudicate the claim.  If any action remains 
adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




